Citation Nr: 1023794	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and an 
anxiety disorder not otherwise specified.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim for service 
connection for post traumatic stress disorder (PTSD).

The Board also notes that the Veteran's appeal originally 
included the issue of entitlement to service connection for 
coronary artery disease, which was remanded by the Board for 
further development in July 2008.  However, during the 
pendency of the appeal, a rating decision dated in June 2009 
granted service connection for coronary artery disease and 
assigned a 60 percent disability evaluation effective from 
July 27, 2001.  Therefore, that issue no longer remains in 
appellate status, and no further consideration is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2009).  

In this case, the Veteran submitted a statement in August 
2007 in which he identified several alleged stressors.  In 
particular, he indicated that that he served with the 82nd 
Engineering Company from March 1968 to March 1969 in Vietnam.  
He stated that the main task was building water plants, but 
that he also had to supports troops that were nearby.  The 
Veteran recalled one incident during which his unit helped 
the 7th Calvary on the demilitarized zone and noted that 
there were continuous rockets attacks that night.  He 
indicated that there were a thousand dead bodies on the 
ground by dawn the next day, including fifty men from his 
unit.  He specifically identified the last name of an 
individual who was killed during that incident.  The Veteran 
also reported seeing a child blown up by a bomb.  

In the July 2008 rating decision currently on appeal, the RO 
indicated that the chronology of events for the month of 
April 1968, from Headquarters, U.S. Military Assistance 
Command - Vietnam, confirmed that the Veteran's unit was 
located at Long Binh throughout his tour of duty in Vietnam.  
The RO also noted that rocket attacks on the Long Binh 
military complex had been verified during the Veteran's time 
there.  As such, the RO conceded the Veteran's alleged 
stressors.  

The Veteran was subsequently afforded a VA examination in 
January 2008 in connection with his claim for service 
connection for PTSD.  The examiner reviewed the claims file 
and performed a mental status examination.  It was noted that 
the Veteran had been exposed to combat trauma while serving 
in Vietnam from March 1968 to March 1969, including a 
documented incident of being subjected to enemy fire in Long 
Binh.  The examiner commented that the Veteran did meet the 
DSM-IV stressor criterion, and psychometric testing also 
revealed a score consistent with a diagnosis of PTSD.  
However, the examiner determined that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, 
the Axis I diagnosis was listed as an anxiety disorder not 
otherwise specified.  In so doing, the examiner stated that 
the Veteran reported experiencing intense emotional responses 
during exposure to combat trauma, but denied having avoidance 
symptoms and functional impairment that would support a 
diagnosis of PTSD.  Nevertheless, the examiner did not 
provide an opinion regarding the etiology of the Veteran's 
anxiety disorder.  

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans 
Claims (Court) considered a case in which the Board had 
denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board had narrowly 
construed the claim and denied it upon the absence of a 
current diagnosis.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

The Board has reviewed the case at hand and notes that the 
fact pattern here is similar to that in Clemons.  Notably, 
while this claim has been adjudicated by the RO and certified 
to the Board as a claim for service connection for PTSD, the 
Veteran has also been diagnosed with an anxiety disorder not 
otherwise specified.  Therefore, the Board must remand the 
issue of entitlement to a psychiatric disorder, to include an 
anxiety disorder, for development and adjudication.

In addition, the Board notes that the evidence of record does 
not include a medical opinion addressing whether the 
Veteran's anxiety disorder is related to his military 
service.  Therefore, the Board finds that a VA medical 
opinion would be helpful in clarifying the etiology of the 
Veteran's current diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
A notice letter should be sent to the 
Veteran in connection with that claim 
informing him of the evidence necessary 
to substantiate the claim and of the 
division of responsibilities in 
obtaining such evidence.  After 
completing all appropriate development, 
the RO should adjudicate the claim in 
accordance with Clemons v. Shinseki, 23 
Vet. App 1 (2009).

2.  The RO should refer the Veteran's 
claims folder to the January 2008 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the nature 
and etiology of any current psychiatric 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment and personnel records, 
post-service medical records, and 
assertions.  The RO should provide the 
examiner with a summary of the verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor resulted in a current 
psychiatric disorder.

The examiner should state whether it is 
at least as likely as not that the 
Veteran's anxiety disorder or any other 
current psychiatric disorder manifested 
in service or is otherwise causally or 
etiologically related to his military 
service, including his verified 
stressors.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions, as well as any 
other indicated development, have been 
conducted and completed in full.  If 
the response is deficient in any 
manner, the RO must implement 
corrective procedures.

5.  Following any other indicated 
development, the RO should readjudicate 
the appealed issue, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD and 
an anxiety disorder not otherwise 
specified, in light of all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
provided a supplemental SOC (SSOC) that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



